John Mauzy Pittman, Judge, concurring. I fully join in Judge Cooper’s opinion by which we affirm appellant’s conviction and grant counsel’s motion to be relieved. I write separately only to respond to the position taken by Judge Mayfield in his concurring opinion. First, I cannot agree with the position that, despite the fact that “there were no objections or rulings during trial that were decided adversely to appellant,” the sufficiency of evidence remains a “possible ground for reversal.” Therefore, I disagree that we should address the question of the sufficiency of the evidence. At a jury trial, a defendant’s failure to move for a directed verdict at the conclusion of the State’s case and again at the close of all of the evidence constitutes a waiver of any question pertaining to the sufficiency of the evidence. Ark. R. Crim. P. 36.21(b). Here, appellant did not move for a directed verdict at either time. Thus, the sufficiency issue was not preserved for appeal and is not a possible ground for reversal, and we cannot consider it. See Cummings v. State, 315 Ark. 541, 869 S.W.2d 17 (1994); Henry v. State, 309 Ark. 1, 828 S.W.2d 346 (1992); Collins v. State, 308 Ark. 536, 826 S.W.2d 231 (1992); Porter v. State, 43 Ark. App. 110, 861 S.W.2d 122 (1993). Nor can I agree with Judge Mayfield’s implication that we must nevertheless determine whether sufficient evidence was introduced to support a conviction before we can declare an appeal wholly frivolous. In fact, the Arkansas Supreme Court has ruled contrary to that position. See Jones v. State, 308 Ark. 555, 826 S.W.2d 233 (1992) (in affirming a criminal conviction where the appellant’s counsel filed a no-merit brief, the supreme court simply noted that the issue of sufficiency of the evidence had not been preserved and was therefore waived). The purpose behind the requirement in no-merit cases that we must determine whether an appeal would be wholly frivolous is to assure that an adversarial presentation is not required. How is that purpose served by considering the merits of an issue clearly not preserved for appeal? Were we to order rebriefing in an adversary form on such an issue, we would without question affirm the appeal without ever reaching the merits. What could be more frivolous than such an appeal? Finally, I also disagree that the possibility that one may apply for federal habeas corpus relief should cause us to address the merits of an issue that clearly is not preserved for appeal. As Justice George Rose Smith wrote for the Arkansas Supreme Court in this state’s leading case on the necessity of appropriate objections at trial, “[I]f the supposed error actually calls for postcon-viction relief, the defect [absence of an objection below] is not cured by the presentation of an argument that is certain to be rejected by this court for want of an objection at the trial.” Wicks v. State, 270 Ark. 781, 787, 606 S.W.2d 366, 370 (1980).